Stephen Z. Starr, Esq.
Vildan E. Starr, Esq.
STARR & STARR, PLLC
260 Madison Ave., 17th Floor
New York, New York 10016
tel. (212) 867-8165
fax. (212) 867-8139
e-mail sstarr@starrandstarr.com

Attorneys for Debtor, Balasubramaniam J. Harid

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                               :
In re:                                                         :   Chapter 11 Case No.
                                                               :
Balasubramaniam J. Harid,                                      :   18-13632 (MEW)
                                                               :
                                         Debtor.               :
                                                               :
------------------------------- x


PLAN OF REORGANIZATION, DATED MARCH 20, 2019, OF BALASUBRAMANIAM
 J. HARID UNDER CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE

       Balasubramaniam J. Harid, debtor and debtor in possession (“Debtor”) herein proposes the
following plan of reorganization pursuant to chapter 11 of the Bankruptcy Code.



                                                       ARTICLE I
                                                      DEFINITIONS

        For the purposes of this Plan, and the Disclosure Statement simultaneously filed by the
Debtor, the following terms shall have the respective meanings set forth below (such meanings
to be equally applicable to the singular and plural forms of the terms defined, unless the context
otherwise requires). Terms used in this Plan that are defined in the Bankruptcy Code shall have
the meaning assigned therein, unless specifically defined herein:

        1.1.    “Administrative Claims” means all costs and expenses of administration of the
Chapter 11 Case Allowed under §§ 503(b) or 330(a) of the Bankruptcy Code and that are entitled
to priority under § 507(a)(2).
       1.2. “Administrative Professional Fee Claim” means any Administrative Claim of a
professional subject to allowance under §§ 330 or 503 of the Bankruptcy Code or an order of the
Bankruptcy Court.
       1.3.     “Allowed” means that portion of a Claim that, (i) has been timely filed with the
Bankruptcy Court and is liquidated in amount and has not been objected to; (ii) has been listed by
the Debtor in the Schedules as being neither contingent, unliquidated nor disputed; or (iii) has been
allowed by a Final Order of the Bankruptcy Court.
        1.4. “Ballot” means the form transmitted with the Plan and Disclosure Statement to those
entitled to vote on the Plan, on which they may vote to accept or reject the Plan pursuant to
Bankruptcy Rule 3018 and § 1126 of the Bankruptcy Code.
       1.5. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq.
        1.6. “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York presiding over the Chapter 11 Case.
       1.7. “Bankruptcy Rule(s)” means the Federal Rules of Bankruptcy Procedure as
applicable to a case under the Bankruptcy Code and the Local Rules of the Bankruptcy Court,
together with all amendments and modifications made from time to time thereto, in effect for this
case.
       1.8. “Bibby” means Bibby Financial Services, Inc. f/k/a Bibby International Trade
Finance, Inc.
       1.9. “Business Day” means any day other than a Saturday, Sunday or legal holiday as
defined in Bankruptcy Rule 9006(a).
       1.10. “Cash” means legal tender of the United States of America or cash equivalents.
       1.11. “Class” means a category of Holders of Claims as described in Article III.
        1.12. “Claim” is defined in § 101(5) of the Bankruptcy Code, and shall include, without
limitation, any claims of whatsoever type or description against the Debtor, any claim for pre-
petition interest, post-petition interest or contingent interest, any claim against the Debtor arising
out of the rejection of executory contracts, any claim against the Debtor arising from the recovery
of property under §§ 550 or 553 of the Bankruptcy Code and any claim against the Debtor that
does not arise until after the commencement of the Chapter 11 Case for a tax entitled to priority
under § 507(a) of the Bankruptcy Code.
       1.13. “Chapter 11 Case” means the chapter 11 case commenced by the voluntary filing
by the Debtor and assigned case number 18-13632 (MEW).
       1.14. “Confirmation Date” means the date upon which the Confirmation Order is entered
by the Bankruptcy Court.
        1.15. “Confirmation Order” means the order of the Bankruptcy Court pursuant to § 1129
of the Bankruptcy Code confirming the Plan.
       1.16.   “Crestmark” means Crestmark Bank.
       1.17. “Debtor” means Balasubramaniam J. Harid.
       1.18. “Disclosure Statement” means Debtor’s Disclosure Statement, dated March 20,
2019, with respect to the Plan, and any amendments thereto made in accordance with the
provisions of the Bankruptcy Code.



                                                 -2-
        1.19. “Disputed Claim” means (a) any Claim or portion of a Claim (other than an
Allowed Claim) which is scheduled by the Debtor as disputed, contingent or unliquidated; or (b)
a Claim which has been filed pursuant to § 501(a) of the Bankruptcy Code as unliquidated or
contingent; or (c) a Claim which has been filed pursuant to § 501(a) of the Bankruptcy Code and
as to which an objection to the allowance thereof has been interposed within the time limitation
by the Bankruptcy Code and Bankruptcy Rules by an Order of the Court, or by this Plan, which
objection has not been determined, in whole or in part by a Final Order.
        1.20. “Distribution” means a payment of Cash required under this Plan to be
distributed to the holders of Allowed Claims.
         1.21. “Distribution Address” means the address set forth (i) on the Schedules filed
with the Bankruptcy Court, (ii) on the books and records of the Debtor or his agents, or (iii) in
a letter of transmittal by a Holder of an Allowed Claim, unless the Debtor has been notified in
writing of a change of address, including, without limitation, by the filing of a Proof of Claim
by such Holder that contains an address for such Holder different from the address reflected on
the foregoing listed documents.
        1.22. “Distribution Agent” means the Reorganized Debtor.
        1.23. “Distribution Date” Means the date of the initial Distribution which shall occur
ten (10) days after the Effective Date, or if ten days after the Effective Date is not a Business
Day, on the first Business Day thereafter.
      1.24. “Dr. Harid” means the Debtor’s spouse, Dr. Jayalakshmi Harid, from whom
the Debtor legally separated as August 31, 2018, pursuant to a separation agreement.
       1.25. “Effective Date” means the first Business Day occurring after the Confirmation
Order becomes a Final Order.
      1.26. “Estate” means the estate of the Debtor pursuant to §§ 541 and 1115 of the
Bankruptcy Code upon the commencement of the Chapter 11 Case.
         1.27. “Exempt” means any property which the Debtor has exempted on the Schedules
filed in the Chapter 11 Case pursuant to § 522 of the Bankruptcy Code.
       1.28. “Final Decree” has the meaning given to it Bankruptcy Rule 3022.
       1.29. “Final Order” means an order or judgment which has not been stayed and as to
which order or judgment the time to appeal or seek review or rehearing has expired and as to which
no appeal, petition for review or rehearing is pending.
       1.30. “Holder” means the legal or beneficial holder of a Claim (and, if used in conjunction
with a Class or type of Claim, means a holder of a Claim in such Class or of such type).
        1.31. “Impaired” means a Claim or Class that is impaired within the meaning of § 1124
of the Bankruptcy Code.
       1.32. “Lien” has the meaning given to it in § 101(37) of the Bankruptcy Code, i.e., means
charge against property to secure payment of a debt or performance of an obligation.
        1.33. “Non-Tax Priority Claim” means any claim against the Debtor to the extent entitled
to priority in payment under § 507(a)(4)-(6) of the Bankruptcy Code.
        1.34. “Non-Exempt Property” means any property of the Estate within the meaning of §
541 of the Bankruptcy Code that is not Exempt.

                                                 -3-
      1.35. “Petition Date” means November 21, 2018.
      1.36. “Plan” means the Plan of Reorganization, dated March 20, 2019, of
Balasubramaniam J. Harid under Chapter 11 of the United States Bankruptcy Code, and any
amendments hereto or modifications hereof made in accordance with the provisions of the
Bankruptcy Code.
       1.37. “Priority Claim” means a Claim, other than an Administrative Claim, that is entitled
to priority under § 507 of the Bankruptcy Code.
       1.38. “Priority Tax Claim” means a claim against the Debtor to the extent entitled to
priority in payment under § 507(a)(8) of the Bankruptcy Code.
       1.39. “Projected Disposable Income” means the Debtor’s projected disposable income as
defined in § 1325(b)(2) of the Bankruptcy Code.
        1.40. “Pro Rata” means proportionally according to the total amount of Allowed Claims
in a particular Class.
       1.41. “Reorganized Debtor” means the Debtor on and after the Effective Date.
        1.42. “Reserve Fund” shall be a fund which shall be established by the Reorganized
Debtor after the Confirmation Date, which shall be equal to a sum sufficient to pay (i) disputed
Claims which would have been paid under the Plan but for the dispute as either claimed by the
creditor or determined by the Court; and (ii) estimated fees of the Debtor’s counsel, which may
be incurred subsequent to the Confirmation Date.
       1.43. “Schedules” means the schedules of assets and liabilities and the statement of
financial affairs filed by the Debtor as required by § 521 of the Bankruptcy Code and Bankruptcy
Rule 1007, and all amendments thereto.
        1.44. “Secured Claim” means a claim secured by a Lien on property of the Estate to the
extent of the value of such collateral, as determined in accordance with § 506(a) of the Bankruptcy
Code or, in the event such claim is subject to setoff under § 553 of the Bankruptcy Code, to the
extent of such setoff.
       1.45. “Surplus Income” means the net income of the Reorganized Debtor realized after
payment of his reasonable and customary monthly expenses for a period of sixty (60) months
from the Effective Date.
        1.46. “Unsecured Claim” means any Claim that is not an Administrative Claim, Priority
Claim or Secured Claim, including, without limitation, Claims based upon pre-petition trade
accounts payable or Claims based upon the rejection of an executory contract during the pendency
of the chapter 11 case.
       1.47. “United States Trustee Fees” means all fees and charges assessed against the Estates
by the United States Trustee and due pursuant to 11 U.S.C. § 1930.




                                                -4-
                                       ARTICLE II
                                 DESIGNATION OF CLAIMS

        All Claims, as defined herein against the Debtor, of whatever nature, whether or not
scheduled or liquidated, absolute or contingent, Allowed or not, shall be bound by the provisions
of the Plan and are hereby classified as follows:

        2.1 Classification of Claims. Section 2.2 sets forth the designation of the Classes of
Claims. A Claim is classified in a particular Class for voting and Distribution purposes only to
the extent that the Claim qualifies within the description of the Class and is classified in a
different Class or Classes to the extent any remainder of the Claim qualifies within the
description of that different Class or Classes.
        Unless otherwise provided, to the extent a Claim qualifies for inclusion in a more
specifically defined Class than a more generally defined Class, it shall be included in the more
specifically defined Class. Each of the following sections of this Article II provides explanations
of the different Claim classifications. Administrative Claims, Administrative Professional Fee
Claims, United States Trustee’s Fees, and Priority Tax Claims have not been classified and are
excluded from the Classes set forth in section 3.1 in accordance with § 1123(a)(1) of the
Bankruptcy Code. The treatment to be provided for Allowed Claims pursuant to this Plan and the
consideration provided for herein shall be in full and final satisfaction, settlement, release and
discharge of such respective Claims.

       2.2 Classes. For purposes of the Plan, those persons holding Claims against the Debtor
are grouped in accordance with §1122 of the Bankruptcy Code as follows:
       Class 1: shall consist of all Allowed Non-Tax Priority Claims.
       Class 2: shall consist of the Allowed Secured Claim of Bibby.
       Class 3: shall consist of all Allowed Unsecured Claims.
                                  ARTICLE III
                       TREATMENT OF CLAIMS UNDER THE PLAN

       The treatment of claims under the Plan is as follows:
       3.1 Unclassified Claims.
      (a) Allowed Administrative Claims other than Administrative Professional Fee Claims:
These Allowed Claims shall be paid in full, in Cash, upon the later of (i) allowance by the
Bankruptcy Court, or (ii) or the Distribution Date, as the case may be, except that Allowed
Administrative Claims incurred in the ordinary course shall be paid in the ordinary course.
       (b) Allowed Administrative Professional Fee Claims: Allowed Administrative
Professional Fee Claims shall be paid in full, in Cash, upon the later of (i) allowance by the
Bankruptcy Court, or (ii) or the Distribution Date, as the case may be.
        (c) United States Trustee’s Fees: Under the Plan, all United States Trustee statutory fees
arising under 28 U.S.C. § 1930 shall be paid in full, in Cash, in such amount as they are incurred
in the ordinary course of business by the Debtor. In addition, the Reorganized Debtor shall
continue to incur and pay quarterly fees and any applicable interest until the entry of a Final
Decree or dismissal or conversion whichever occurs first. Unpaid United States Trustee’s fees

                                                -5-
accrue interest that is an expense of the Estate. The Reorganized Debtor shall comply with the
reporting requirements of the Office of the United States Trustee until the entry of a Final Decree
or dismissal or conversion of the case and shall file quarterly reports on January 15, April 15, July
15 and October 15 of each year until entry of a Final Decree.
       3.2 Classified Claims
        (a) Class 1: Class 1 shall consist of Allowed Non-Tax Priority Claims. The Debtor does
not believe that he is subject to any such claims. To the extent that there are any Allowed Non-
Tax Priority Claims, the Debtor shall pay to the holders of Class 1 Claims the amount of their
Allowed Claim in full and in Cash on the Distribution Date, in full and final satisfaction of such
Claims as against the Debtor. Class 1 Claims are not impaired under the Plan, are not entitled to
vote on the Plan, and are deemed to accept the Plan.
        (b) Class 2: Class 2 shall consist of the Allowed Secured Claim of Bibby. The proposed
treatment of Class 2 is as follows: The security deposit posted by the Debtor in the amount of
$670,000.00 as collateral security for a loan extended to Danbury Pharma, LLC is surrendered as
of the Effective Date of the Plan in full satisfaction of the Lien of Bibby. The Confirmation
Order will constitute an order for relief from stay. The Allowed Secured Claim of Bibby shall be
satisfied in full through surrender of collateral. Any remaining deficiency or unsecured Claim is
a general Unsecured Claim and will be treated in section (c) below. The Allowed Secured Claim
of Bibby is not Impaired and Bibby is not entitled to vote this Claim under the Plan.
       (c) Class 3: Class 3 shall consist of the Allowed Unsecured Claims. The Allowed
Unsecured Claims total $3,726,508 as set forth on the chart below. Each holder of an Allowed
Unsecured Claim will be paid as follows: (a) a Pro Rata share of the Non-Exempt Property
remaining after payment in full of all Allowed Administrative Claims, Allowed Administrative
Professional Fee Claims, United States Trustee’s Fees, and Allowed Priority Tax Claims, less any
reduction for the Reserve Fund, and (b) a Pro Rata share of the Reorganized Debtor’s Surplus
Income to be paid monthly for five (5) years (sixty (60) months total) commencing on the
Distribution Date and each month thereafter consecutively for the following fifty-nine (59)
months, less any reduction for the Reserve Fund. This Class is impaired and is entitled to vote
under the Plan.

CREDITOR          NATURE OF            CONTINGE UNLIQUIDAT DISPUTE AMOUN
American          CLAIM
                  credit card debt           NT                      $13,411
Amur              guaranty claim                                    $96,283
Bibby             guaranty claim                                  $2,200,98
Change Capital    guaranty claims                                  $861,276
Partners
CITI            credit card debt                                                    $15,000
Citicards       credit card debt                                                     $4,803
De Lange Finan  guaranty claim                                                      $63,186
Ford O’Brien    legal service                                                       $19,000
Marcum LLP      accounting                                                           $7,500
                services
St. Johns Place guaranty                                                            $123,274
Stern Family    guaranty                                                            $321,786

       (d) Class 4: Class 4 shall consist of the claims of counterparties to executory contracts
with the Debtor: BMW Financial Services, N.A. and Toyota Lease Trust (listed on the

                                                 -6-
Debtor’s Schedules as Toyota Motor Credit Co.). Pursuant to Article IX of the Plan the
Debtor proposes to assume both of these executory contracts and to leave the rights of these
creditors unimpaired. This Class is unimpaired and is not entitled to vote under the Plan.
                                  ARTICLE IV
                       ACCEPTANCE OF REJECTION OF THE PLAN
        4.1 Acceptance by Impaired Classes of Claims: The Holders of Claims in Class 3 are
impaired and entitled to vote to accept or reject the Plan, and the votes of Holders of Claims in
those classes will be solicited. A Class of Claims impaired under the Plan shall have accepted
the Plan if (i) the Holders (other than any Holder designated under § 1126(e) of the Bankruptcy
Code) of at least two-thirds in amount of the Allowed Claims actually voting in such Class have
voted to accept the Plan, and (ii) more than one-half in number of the Holders (other than any
Holder designated under § 1126(e) of the Bankruptcy Code) of such Allowed Claims actually
voting in such Class have voted to accept the Plan.
        Under Bankruptcy Code § 1129(a)(15), if a Holder of an Unsecured Claim objects to the
Plan, an individual debtor, such as the Debtor in the Chapter 11 Case, must either pay the present
value of that Unsecured Claim in full or make distributions under the Plan totaling at least the
value of Debtor’s Projected Disposable Income over the greater of: (i) five years; or (ii) the time
period during which the Plan provides for payments, whichever is longer. Under the Plan the
Debtor will distribute his Projected Disposable Income for five years commencing on the
Distribution Date.
         4.2 Fair and Equitable Test. Notwithstanding a rejection by an Impaired Class of
creditors, the Bankruptcy Court may confirm the Plan and the Plan will be binding upon all
Classes, including the Classes rejecting the Plan, if it is demonstrated to the Bankruptcy Court that
at least one impaired Class of Claims has accepted the Plan and that the Plan “does not discriminate
unfairly” and is “fair and equitable” with respect to each non-accepting Class. A plan does not
discriminate unfairly if the legal rights of a dissenting class are treated in a manner consistent with
the treatment of other classes whose legal rights are similar to those of the dissenting class and if
no class receives more than it is entitled to on account of its claims, and no junior class receives
or retains any property on account of such claims unless the Allowed Claims in the dissenting class
are paid in full.
        Under the Bankruptcy Code, the Debtor’s Plan is “fair and equitable” as to a non-accepting
impaired Class if the holders of Claims that are junior to the Claims in the dissenting Class will
not retain any property under the Plan.
        4.3     Cramdown. If a Class of Creditors does not accept the Plan, Debtor will seek to
obtain confirmation through the cramdown provisions of Bankruptcy Code § 1129(b). The
absolute priority rule is contained in Bankruptcy Code § 1129(b)(2)(B) and provides that if a
Class of Unsecured Claims has not voted to accept the Plan, that Debtor may not retain Non-
Exempt property unless the holders of Claims in the Class are paid in full.

        Subject to such amounts as may be needed for the Reserve Fund, the Plan provides for
distribution to Unsecured Creditors of all of the Debtor’s Non-Exempt Property in satisfaction of
the absolute priority rule.




                                                  -7-
                                      ARTICLE V
                              MEANS FOR IMPLEMENTATION

        5.1 Means of Implementation. The Plan will be financed from (a) the Non-Exempt
Property of the Reorganized Debtor remaining after payment in full of all Allowed Administrative
Claims, Allowed Administrative Professional Fee Claims, United States Trustee’s Fees, and Allowed
Priority Tax Claims, and any reduction for the Reserve Fund, and (b) the Pro Rata share of the
Reorganized Debtor’s Surplus Income to be paid monthly for five (5) years (sixty (60) months total)
commencing on the Distribution Date and each month thereafter consecutively for the following fifty-
nine (59) months, less any reduction for the Reserve Fund.
         Based upon the Schedules filed in the Chapter 11 Case the Non-Exempt Property consists of
the Debtor’s interest in a 2017 tax refund in the amount of $70,307. It should also be noted that the
Debtor has not yet received turnover of these funds which are in the possession of Dr. Harid. The
Debtor has requested that Dr. Harid remit to him 50% of the 2017 joint federal tax refund in the
amount of $70,307 pursuant to precedential authority providing for a 50/50 split as between a
debtor in bankruptcy and the non-debtor spouse. Dr. Harid has apparently taken the position that
pursuant to the separation agreement between her and the Debtor, the Debtor transferred his
interest in the tax refund to her. Alternately, she has apparently taken the position that the 50/50
split rule is a minority position and that the majority of bankruptcy courts that have addressed
this issue have adopted the “withholding rule” which allocates the joint tax refund between the
spouses in proportion to their respective tax withholding, which entitles her to the entire amount.
The Debtor anticipates either (a) a settlement will be reached regarding the tax refund with Dr.
Harid in which case a duly noticed motion to approve a settlement pursuant to Bankruptcy Rule
9019 will be filed with the Bankruptcy Court, or (b) in the event the parties are unable to reach a
settlement the Debtor will file a motion for turnover of Estate property pursuant to § 541 of the
Bankruptcy Code. The amount available for distribution may be reduced by the Reserve Fund
        The Debtor’s aggregate Surplus Income based upon the Debtor’s Projected Disposable
Income will be $27,900 based upon a Projected Disposable Income of $465 a month for a period of
five years (60 months). The amount available for distribution may be reduced by the Reserve Fund.
        Following the occurrence of the Effective Date, the following shall occur to implement the
Plan (i) all actions, documents and agreements necessary to implement the Plan shall be taken or
executed; and (ii) on the Distribution Date and thereafter in accordance with the Plan, the
Distribution Agent shall make all Distributions required to be made to Holders of Allowed
claims pursuant to the Plan.
        5.2 Authority to Act. After the Confirmation Date and the occurrence of the Effective
Date, the Reorganized Debtor is authorized to perform those responsibilities, duties and
obligations set forth herein, including making distributions as provided under the Plan. To the
extent the manner of performance is not specified, the Debtor will have the discretion to carry
out and perform all other obligations or duties imposed on him by, or actions contemplated or
authorized under, the Plan. The Distribution Agent shall incur no liability whatsoever for any
action taken, or failure to act in such capacity, except for his
      5.3 Professional Fees Post-Confirmation. Following the Confirmation Date, the
Reorganized Debtor shall be responsible for payment, and shall pay reasonable compensation

                                                 -8-
and reimbursement of expenses due to professionals retained by Debtor, for services rendered
post-confirmation. Payment shall be made upon the submission of invoices, by such
professionals to the Debtor, within fifteen (15) days of receipt of the invoices, without approval
or review by the Court, unless an objection is raised. The invoices shall be forwarded to the
Office of the United States Trustee, unless all creditors have been paid in full. In the event an
objection is raised, then appropriate applications for reimbursement shall be made to the Court
and paid upon order of the Court.

                                   ARTICLE VI
                       PROVISIONS GOVERNING DISTRIBUTIONS

        6.1 Manner of Distributions under the Plan. Distributions to be made pursuant to the
Plan shall be made by check drawn on a domestic bank and mailed to the Distribution Address
of the recipient of the Distribution. Any Distribution required under the Plan shall be deemed to
have been paid on the date when such payment is mailed.
        6.2. Rounding to the Nearest Dollar. Any other provision of the Plan to the contrary
withstanding, no payments of portions of a dollar will be made. Whenever any payment of a
portion of a dollar would otherwise be called for, the actual payment shall reflect a rounding of
such fraction to the nearest whole dollar (up or down).
         6.3 Unclaimed Cash. Except as otherwise provided herein, in the event any claimant
fails to cash any Distribution within six (6) months from the date such Distribution is
distributed, such claimant shall forfeit all rights thereof, and to any and all future payments, and
thereafter the Claim for which such Distribution was distributed shall be treated as a disallowed
Claim. In this regard, distributions to claimants entitled thereto shall be sent to their last known
address set forth on a proof of claim filed with the Court or, if no proof of claim is filed, on the
schedules filed by the Debtor, or to such other address as may be designated by a claimant in a
writing delivered to the Debtor, with a copy to the Debtor’s counsel at least one week prior to
the distribution. All unclaimed Distributions shall be redistributed with the next distribution.
                                ARTICLE VII
                  PROCEDURES FOR RESOLVING DISPUTED CLAIMS
        7.1 Time for Objections to Claims. Objections to Claims, except for those Claims more
specifically deemed Allowed in the Plan, may be filed by Reorganized Debtor up to and including
sixty (60) days following the entry of the Confirmation Order. With respect to disputed Claims,
the Distribution Agent will hold in the Reserve Fund such funds as would be necessary to make
the required distribution on the Claim, as listed either in the Schedules or the filed proof(s) of
claim.
        7.2 Resolution of Disputed Claims. Unless otherwise ordered by the Court, the
Debtor shall litigate to judgment, settle or withdraw objections to Disputed Claim, in his
sole discretion, without notice to any party in interest.
       7.3 Administrative Bar Date. The Debtor will file an application to set a deadline
by which all Administrative Claims must be filed and approved by the Court.
       7.4 Payments. Payments and Distributions to each Holder of a disputed Claim that
ultimately becomes an allowed Claim by a Final Order of the Court shall be made in accordance
with the Plan. Such payments and distributions shall be made within thirty (30) days after the


                                                 -9-
later of the Distribution Date or the entry of a Final Order allowing such Claim. Payments made
in accordance with this section shall not include interest on the amount of such payment.
                                     ARTICLE VIII
                               DISCHARGE AND INJUNCTION
        8.1 Full and Final Satisfaction. All payments, Distributions and transfers of cash or
property under the Plan are in full and final satisfaction, settlement and release of all Claims
against the Debtor and the Estate, his agents, and professionals, of any nature whatsoever existing
at the Confirmation Date, provided, however, that nothing herein shall abrogate any applicable
professional disciplinary rules. Except as otherwise provided in the Plan, the Confirmation Order
or such other order of the Bankruptcy Court that may be applicable, on the latest to occur of (a)
the Effective Date, (b) the entry of a Final Order resolving all Claims in the Chapter 11 Case, and
(c) the completion of Distributions to Holders of Allowed Claims in accordance with the Plan, all
Claims against the Debtor and Reorganized shall be discharged and released in full upon the
completion of the payments under the Plan; provided, however, that, the Bankruptcy Court may,
upon request by the Debtor, and notice and a hearing, enter an order setting forth that such Claims
shall be deemed discharged and released on such earlier date as determined by the Bankruptcy
Court. All persons and entities shall be precluded from asserting against the Debtor, the
Reorganized Debtor, any other or further Claims based upon any act or omission, transaction or
other activity of any kind or nature that occurred prior to the Confirmation Date, whether or not
the facts or legal bases therefor were known or existed prior to the Confirmation Date regardless
of whether a proof of Claim was filed, whether the holder thereof voted to accept or reject the
Plan or whether the Claim is an Allowed Claim.
        Except as otherwise expressly provided in the Plan, the Confirmation Order or such
other order of the Bankruptcy Court that may be applicable, all persons or entities who have
held, hold or may hold Claims or any other debt or liability that is discharged, terminated or
cancelled pursuant to the Plan are permanently enjoined, from and after the Effective Date, from
(a) commencing or continuing in any manner any action or other proceeding of any kind on any
such Claim or other debt or liability that is terminated or cancelled pursuant to the Plan against
the Debtor’s Estate, or his income, properties or interests in properties, (b) the enforcement,
attachment, collection or recovery by any manner or means of any judgment, award, decree or
order against, the Estate, or its respective properties or interests in properties, (c) creating,
perfecting, or enforcing any encumbrance of any kind against the Debtor, the Reorganized
Debtor, or against his income, property or interests in property, and (d) except to the extent
provided, permitted or preserved by sections 553, 555, 556, 559 or 560 of the Bankruptcy Code
or pursuant to the common law right of recoupment, asserting any right of setoff, subrogation or
recoupment of any kind against any obligation due from the Debtor, the or the Reorganized
Debtor, or against his respective property or interests in property, with respect to any such
Claim or other debt or liability that is discharged that is terminated or cancelled pursuant to the
Plan, in respect of: (i) any actions taken prior to Confirmation of the Plan; (ii) the Plan; (iii) the
authorization for or the formulation, negotiation, confirmation or consummation of the Plan;
(iv) distributions, payments or transfers made under and in accordance with the provisions of
the Plan; or (v) acts performed pursuant to the Plan. Nothing herein shall limit or impair the
United States Government or any of its agencies from enforcement of the laws and regulations
of the United States.



                                                 -10-
        8.2 Nondischargeable Claims. Pursuant to § 1141(d)(2) of the Bankruptcy Code, the
Debtor will not be discharged from any debt excepted from discharge under § 523 of the
Bankruptcy Code. However, during the term of the Plan and until entry of a Final Decree the
injunction provisions of the Plan, which shall be contained in the Confirmation Order shall apply
equally with respect to any debt excepted from discharge.
                           ARTICLE IX
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
        9.1 Assumed Executory Contracts and Unexpired Leases. The following are the
unexpired leases and executory contracts to be assumed as obligations of the Reorganized Debtor
under this Plan:
                           Description of
   Counterparty                                        Payment Terms           Cure Amounts
                            Agreement

  BMW Financial       Unexpired auto lease of     $_____ per month.          N/A (payments are
  Services, N.A.      a 2019 MiniCooper           (This will be paid         current and there
                      through [date] __           according to its terms.    are no non-
                                                  Debtor’s spouse is         monetary defaults)
                                                  paying this payment and
                                                  utilizing this vehicle
                                                  pursuant to a Separation
                                                  Agreement between her
                                                  and the Debtor.)
  Toyota Lease        Unexpired auto lease of     $930 per month.            N/A (payments are
  Trust               a 2016 Lexus RX350                                     current and there
                      through 9/11/19                                        are no non-
                                                                             monetary defaults
  Dr. Jayalakshmi     Executory contract --                                  N/A
  Harid               separation agreement
                      between the Debtor and
                      his spouse, dated
                      8/31/18,


        On the Effective Date, each of the unexpired leases and executory contracts listed above
shall be assumed as obligations of the Reorganized Debtor. The Order of the Bankruptcy Court
confirming the Plan shall constitute an Order approving the assumption of each lease and
contract listed above. If you are a party to a lease or contract to be assumed and you object
to the assumption of your lease or contract, you must file and serve your objection to the
Plan within the deadline for objecting to the Confirmation of the Plan.

                                            ARTICLE X
                                             DEFAULT

        10.1 Failure of the Debtor to make the distributions required under the Plan to any and
all creditors within 30 days of the Distribution Date, or otherwise as and when due, or failure of
the Debtor to comply with any of the covenants or obligations contained in the Plan, which


                                                -11-
failure shall remain uncured for a period of ten (10) days after notice and an opportunity to cure,
shall constitute a default under the Plan. The foregoing shall not be construed to prevent the
implementation of any modification of the Plan, in accordance with the provisions of the
Bankruptcy Code.
                                      ARTICLE XI
                               RETENTION OF JURISDICTION

        11.1 Following the Effective Date of the Plan, the Bankruptcy Court shall retain such
jurisdiction over this case as is legally permissible, including such jurisdiction as is necessary to
ensure that the intents and purposes of the Plan are carried out. The Bankruptcy Court shall also
expressly retain jurisdiction, without limitation: (i) to hear and determine all Claims against the
Debtor and any objections thereto; (ii) to enforce and interpret the terms and conditions of the
Plan; and (iii) to determine any and all applications for allowances of compensation and
reimbursement of expenses and the reasonableness of any fees and expenses authorized to he
paid or reimbursed under the Bankruptcy Code or the Plan. If the Bankruptcy Court abstains
from exercising or declines to exercise jurisdiction, or is otherwise without jurisdiction over any
matter arising out of the Debtor’s case, including the matters set forth in this Article XI, this
Article XI shall not prohibit or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.

                                  ARTICLE XII
                      GENERAL & MISCELLANEOUS PROVISIONS
        12.1 Definitions and Rules of Construction. The definitions and rules of construction set
forth in §§ 101 and 102 of the Bankruptcy Code shall apply when terms defined or construed in
the Bankruptcy Code not otherwise defined herein are used in the Plan.
       12.2 Severability. If any provision in the Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of the Plan.
        12.3 Binding Effect. The rights and obligations of any entity named or referred to in this
Plan will be binding upon, and will inure to the benefit of the successors or assigns of such
entity.
       12.4 Captions. The headings contained in this Plan are for convenience of reference only
and do not affect the meaning or interpretation of this Plan.
        12.5 Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code or the Bankruptcy Rules), the laws of the State of New York
govern the Plan and any agreements, documents, and instruments executed in connection with
the Plan, except as otherwise provided in the Plan.
        12.6 Revocation or Withdrawal of the Plan. The Debtor reserves the right to revoke or
withdraw the Plan prior to the confirmation hearing. If the Debtor so revokes or withdraws the
Plan in its entirety, then the Plan shall be null and void and, in such event, nothing contained
herein shall be deemed to (a) constitute a waiver or release of any claims by or against, or any
interests in, the Debtor or any other person, or (b) prejudice in any manner the rights of the
Debtor or any person in any further proceedings involving the Debtor. If the Debtor so revokes


                                                 -12-
or withdraws the Plan in part, then only the part of the Plan so revoked or withdrawn shall be
null and void.
        12.7 Modification of the Plan. The Debtor reserves the right to alter, amend, or modify
the Plan prior to or after the entry of the confirmation order in accordance with Bankruptcy Code
§ 1127.
        12.8 Administrative Claims Bar Date. The holder of an Administrative Claim (including
an Administrative Professional Fee Claim) arising prior to the Effective Date must file a request
for payment (or final fee application, as the case may be) on or before 30 days after the Debtor’s
service of notice of the Effective Date and the deadline for the filing of Administrative Claims or
Administrative Professional Fee Claims.
        12.9 Avoidance and Recovery Actions. As of and subject to the occurrence of the
Effective Date, the Debtor will waive and release any of the causes of action under §§ 510, 544,
547, 548, 550 and 553 of the Code it may possess, except for purposes of setoff. The Debtor
believes, after a thorough investigation and review with its counsel, that except for purposes of
setoff against an Allowed Claim, there are no causes of action under §§ 510, 544, 547, 548, 550
and 553 of the Bankruptcy Code that would provide a meaningful source of funds for the Debtor.
        12.10 Deletion of Certain Classes. Any class of claims that is not occupied as of the date
of the commencement of the confirmation hearing by an Allowed Claim or a Claim temporarily
Allowed under Bankruptcy Rule 3018 shall be deemed deleted from the Plan for all purposes.
        12.11 No Admissions. Notwithstanding anything herein to the contrary, nothing
contained in the Plan shall be deemed as an admission by any person with respect to any matter
set forth herein.
        12.12 Further Actions. The Debtor shall be authorized to execute, deliver, file, or record
such documents, contracts, instruments, certificates, releases, and other agreements and to take
such other action as may be reasonably necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan and the transactions contemplated herein and
therein.
       12.13 Status Reports. Subsequent to the Effective Date of this Plan, the Debtor shall file
with the Bankruptcy Court post-confirmation status reports detailing its progress toward a Final
Decree in this case. Status reports shall be filed on or before January 15, April 15, July 15, and
October 15 of each year until a Final Decree is entered closing the case.
        12.14 Notices. Any notice to be provided under the Plan shall be in writing and sent by
certified mail, return receipt requested, postage pre-paid to Debtor’s counsel by fax; or by hand
delivery, addressed as follows:
                         Starr & Starr, PLLC
                         260 Madison Ave., 17th Floor
                         New York, New York 10016
                         fax.: (212) 867-8139

        All payments, notices and requests to Claimants, shall be sent to them at their last known
address. The Debtor or any Claimant may designate in writing any other address for purposes of
this section, which designation shall be effective upon receipt, which receipt shall be deemed to
be on the third business day after mailing.

                                               -13-
Dated: New York, New York
       March 20, 2019


                            By: /s/ Balasubramaniam J. Harid
                               Balasubramaniam J. Harid



Dated: New York, New York
       March 20, 2019               STARR & STARR, PLLC


                            By: /s/ Stephen Z. Starr
                                Stephen Z. Starr
                                Vildan E. Starr
                            260 Madison Ave., 17th Floor
                            New York, New York 10016
                            tel.: (212) 867-8165
                            fax.: (212) 867-8139
                            e-mail: sstarr@starrandstarr.com

                            Attorneys for Balasubramaniam J. Harid.
                            Debtor and Debtor in Possession




                             -14-
